Citation Nr: 1725636	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge during a video-conference hearing in April 2016.  

The Board remanded the claim in June 2016 for further development, including for an additional VA examination.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, hammertoes and bunions bilaterally; however his disability is improved by orthopedic shoes or appliances.

2.  The Veteran's bilateral foot disability includes moderately severe malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for a separate 20 percent rating, but not higher, for moderately severe malunion or nonunion of the tarsal or metatarsal bones of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5283 (2016).

3.  The criteria for a separate 20 percent rating, but not higher, for moderately severe malunion or nonunion of the tarsal or metatarsal bones of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5283 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


I.  Bilateral Pes Planus

The Veteran has received a 30 percent rating for bilateral pes planus since separating from service in 1991.  Following his February 2011 claim for an increased rating, his claim was denied in an April 2011 rating decision.

Rating Criteria

Pes planus is rated under DC 5276.  38 C.F.R. § 4.71 (a).  Under DC 5276, a 30 percent rating is warranted for severe bilateral pes planus if there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus if there is evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Analysis

Following his claim for an increased rating, the Veteran was afforded a March 2012 VA examination to determine the current severity of his feet disability.  The examiner diagnosed him with bilateral pes planus with calluses.  The Veteran reported that he was being treated by a VA podiatrist and had been using shoe inserts, taking pain medication and using a cane while walking on a regular basis.  The examiner indicated pain in both feet and characteristic calluses on both feet.  He stated the Veteran experiences relief with the use of orthotics for arch support.  He further noted decreased longitudinal arch height on weight-bearing in both feet.  No extreme tenderness of the plantar surface of the feet was noted.  Functional impact was indicated by the examiner, including the Veteran being unable to walk more than 1/4 of a mile and the inability to stand for more than 30 minutes.  Further, no impact was found with regard to the Veteran's ability to perform sedentary employment.

In an April 2012 statement, and in VA Forms 9 dated in June 2012 and July 2013, the Veteran stated each time that his bilateral pes planus had bilateral involvement, with pronounced symptoms; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of his toes and severe cramps; and this was not improved by orthopedic shoes.  Essentially the Veteran reported that he experiences symptoms that meet the criteria for a higher (50 percent) rating.  See 38 C.F.R. § 4.71a, DC 5276.

The Veteran testified at a Board video-conference hearing in April 2016 that the symptoms of his bilateral pes planus had worsened since the March 2012 VA examination.  He testified that he had painful feet with swelling, burning, and severe calluses on both feet all of the time, and which had worsened over the years.  He testified that his feet were tender and painful all of the time.  He further testified that he had tried to wear orthotics twice, and each time they made his feet too tight in his shoes and it caused more pain than it helped.  He noted the orthotics did not alleviate or help his feet at all.  He testified that walking was painful and he could not walk more than a half mile at a time.

A May 2012 VA treatment record indicated a large plantar forefoot callus, bilateral, inferior to the metatarsal head number three.  The examiner indicated a significant decrease of the medial arch height with heels in valgus malrotation and the Achilles tendon prominent with limited ankle dorsiflexion.  The Veteran was diagnosed with pes planus with secondary insertional Achilles tendinitis, hammertoes, hallux valgus, and forefoot calluses, as well as chronic tinea pedis and mycotic toenails.  A December 2012 VA treatment record indicated the Veteran had advanced foot deformities and secondary calluses.

A March 2016 VA treatment note showed that the Veteran reported complaints of severe pain of the plantar aspect of the feet, a pes planus deformity, with calluses on the plantar aspect of both feet which caused severe pain and discomfort with ambulation.  On orthopedic examination there was severe pes planus deformity bilaterally, hammertoe deformities, and HAV (hallux abducto valgus) deformities.  On dermatological examination there were severe calluses on the plantar aspect of the left hallux, left forefoot, left heel, plantar aspect of the right forefoot, and right medial aspect of the right toe.  Similarly, a June 2016 VA treatment record noted severe pain and flatfoot, as well as chronic calluses on the plantar aspect of both feet.  The examiner noted these symptoms cause the Veteran's severe pain and discomfort with ambulation and his pain is getting progressively worse.

As noted in the introduction, in June 2016, the Board remanded the claim to obtain a new VA examination to evaluate the current nature and severity of the bilateral foot disability.

Thereafter, a post-remand July 2016 VA examination was obtained.  The Veteran was diagnosed with bilateral pes planus, bilateral metatarsalgia, bilateral hammertoes and bilateral hallux valgus.  The Veteran reported that his feet hurt in the morning and become a little numb around the bottoms and metatarsals.  He noted his work is affected as there have been times when he has to go home early due to his foot pain.  Characteristic calluses were noted by the examiner with the Veteran wearing arch supports and orthotics which relieve his symptoms.

The examiner additionally indicated the Veteran suffers extreme tenderness of the plantar surfaces on both feet, with the tenderness being improved by orthopedic shoes or appliances.  The examiner noted decreased longitudinal support, marked deformity, as well as marked pronation of both feet.  Similarly, the marked pronation is improved by orthopedic shoes or appliances.  The weight-bearing line was found to fall over or medial to the great toe.  Other conditions causing alteration of the weight-bearing line were bilateral hammertoes and bunions.  The examiner indicated inward bowing of the Achilles tendon of both feet, hammertoes in the second, third and fourth toes with both feet, as well as mild hallux valgus on both sides.  She indicated moderately severe malunion or nonunion of the tarsal or metatarsal bones, as well as pain on movement, pain on weight-bearing, pain on nonweight-bearing and deformity.

Additionally, the examiner reported bilateral arthritis in the feet.  With regard to the functional impact, she indicated the Veteran is capable of performing the position of an auto body mechanic because the understanding by his employer of his limitations.  She noted given another employer, employment may be jeopardized.

In light of the evidence of record, including the July 2016 VA examination report, the Board finds a rating in excess of 30 percent for his service-connected bilateral pes planus is not warranted.  The evidence of record supports an increase in symptoms throughout the appeal period.  However, a rating of 50 percent is not warranted as the medical evidence shows that the Veteran's symptoms are improved with the use of orthopedic shoes or appliances.

The Board notes the VA treatment records, as well as the July 2016 VA examination report suggest that the Veteran suffers severe symptoms from his pes planus and calluses.  Other diagnosed feet symptoms include bilateral metatarsalgia, bilateral hammertoes and bilateral hallux valgus.  Symptoms include extreme tenderness of the plantar surfaces on both feet, decreased longitudinal support, marked deformity, as well as marked pronation of both feet.  The July 2016 examiner further noted hammertoes in the second, third and fourth toes of both feet, mild hallux valgus in both feet and moderately severe malunion or nonunion of the tarsal or metatarsal bones.

While the symptoms are noted as being severe, an increase to 50 percent is not supported unless the Veteran's symptoms are "not improved by orthopedic shoes or appliance."  See 38 C.F.R. § 4.71a, DC 5276.  Here, the March 2012 examiner expressly found that the Veteran's feet symptoms are relieved by arch supports.  Further, the July 2016 examiner indicated that arch supports and orthotics relieve the Veteran's feet symptoms on both sides.  She noted the extreme tenderness of plantar surfaces was improved by orthopedic shoes or appliances, as well as the marked pronation of both feet.  Accordingly, since the Veteran's symptoms were found to be improved with orthopedic shoes or appliances, an increased rating to 50 percent is not warranted.

The Board finds that the post-remand opinion of the July 2016 examiner to be highly probative as to the current severity of the feet disability.  He reviewed the entire medical history and discussed all the Veteran's symptoms in detail.  His thorough medical opinion is highly persuasive as it reflects consideration of all relevant facts and evidence and a provides detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges the Veteran's contentions, including the testimony given during the April 2016 Board hearing.  The Board does not doubt the severity of the Veteran's feet symptoms.  He testified in April 2016 that the orthotics he was prescribed made his shoes too tight and caused more pain.  He stated that usually orthotics make his feet hurt worse.  However, contrary to this statement are the two VA examiner opinions from March 2012 and July 2016, who both consistently noted that the orthotics provided relief to the Veteran.  While laypersons are competent to report general symptoms such as pain, difficulty walking, and flare-ups, the specific findings from the two VA physicians are found to be more probative in this regard.  The Board finds that based on the objective findings of the medical professionals, the preponderance of the evidence is against a 50 percent rating in regard to the severity of the Veteran's bilateral pes planus.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.71a, a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus, at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  Separate Feet Rating

The Board has reviewed the evidence to determine if there is a basis to assign a separate rating under DC's 5276-5284.  The Veteran's symptoms are primarily contemplated by the impairment level set forth in DC 5276 for bilateral pes planus.  Additionally, a separate rating may be pyramiding.  See 38 C.F.R. § 4.14.  For instance, the VBA Adjudication Procedures Manual notes that separate evaluations for metatarsalgia and pes planus are not to be assigned as the criteria are similar enough that providing separate evaluations will compensate the same facet of disability.  VBA Manual, M21-1, III.iv.4.A.3.u.  

However, the Board finds that after review, especially when affording the Veteran the benefit of the doubt, a separate 20 percent rating is appropriate under DC 5283.  Under DC 5283, malunion or nonunion of the tarsal or metatarsal bones is assigned a 40 percent if the disability causes actual loss of foot use.  The foot disability warrants a 30 percent rating if the malunion or nonunion is severe, 20 percent if the malunion or nonunion is moderately severe, 10 percent if the malunion or nonunion is moderate, and a noncompensable rating (zero percent) if the malunion or nonunion is less than moderate.

A June 2016 VA treatment record indicated with the right foot, there is mild lateralization of the sesamoids and minimal hypertrophy at the hallux metatarsal head, mild ulnar radiation of the great toe and mild loss of hallux metatarsophalangeal joint space.  With regard to the left foot, symptoms noted were minimal overlying soft tissue bunion identified at the hallux metatarsophalangeal joint and slight ulnar deviation of the great toe.  There are osteoarthritic changes present with loss of the metatarsophalangeal joint space within the hallux and osteophyte formation within the hallux tarsometatarsal joint.

Additionally, and significantly, the July 2016 VA examiner indicated moderately severe malunion or nonunion of the tarsal or metatarsal bones.  This opinion, combined with the other symptoms noted in the record, support that a separate rating of 20 percent is warranted under DC 5283 as this appears to be a separate manifestation of the service-connected disability.  Although this separate rating of 20 percent is warranted under DC 5283, an even higher rating is not warranted as severe malunion or nonunion of the tarsal or metatarsal bones has not been shown, indicative of a 30 percent rating.

The Board notes that the Veteran's claim for a rating in excess of 30 percent for bilateral pes planus, under DC 5276, was denied above.  As DC's 5276 and 5283 do not contain similar criteria of symptomatology, the assignment of separate ratings under each of these two codes does not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

Thus, a separate 20 percent rating is warranted for moderately severe malunion or nonunion of the tarsal or metatarsal bones of both the right and left foot.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.

A separate 20 percent rating for moderately severe malunion or nonunion of the tarsal or metatarsal bones of the right foot is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 20 percent rating for moderately severe malunion or nonunion of the tarsal or metatarsal bones of the left foot is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


